Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on November 22, 2021, which canceled claims 3, 5, 10, 12, 13, 15-23, 27, 30-38, 40-42, 44-46, 48-50, 53-56, and 58-65. Claims 1, 2, 4, 6, 8, 9, 11, 14, 24, 25, 26, 28, 39, 43, 47, 51, 52, and 57 were amended and claims 1, 2, 4, 6-9, 11, 14, 24-26, 28, 29, 39, 43, 47, 51, 52, and 57 are pending.
Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/US2019/013638 filed on January 15, 2019, which claims the benefit of U.S. Provisional Application No. 62/617,828, filed January 16, 2018; U.S. Provisional Application No. 62/618,561, filed January 17, 2018; and U.S. Provisional Application No. 62/633,477, filed February 21, 2018.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.


When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the anti-TIM3 antibodies listed by their complementarity determining regions as a1-a10, b1, b2, c, etc., in claim 51, and alternatively listed in claim 52 and claim 57 as specific sequences for the variable domains and heavy and light chains.
Applicant is required, in reply to this action, to elect a single disclosed species for each of the three selections set forth below, to which the claims shall be restricted if no generic claim is finally held to be allowable. The three selections are a single heavy chain, a single light chain, a single heavy chain variable domain, a single light chain variable domain, and a set of 6 complementarity determining 
[[Species election 1: One set of 6 complementarity determining regions (CDRs) (3 for the heavy chain and 3 for the light chain), each with an assigned sequence identifier (claim 51).
Species election 2: One sequence to define the heavy chain variable region and one sequence to define the light chain variable region, each indicated by assigned sequence identifier (claim 52).
Species election 3: One sequence to define the heavy chain domain and one sequence to define the light chain domain, each indicated by assigned sequence identifier (claim 52).]]
Species election 1: One sequence to define the heavy chain domain and one sequence to define the light chain domain, each indicated by assigned sequence identifier (claim 57).
Species election 2: One sequence to define the heavy chain variable region and one sequence to define the light chain variable region, each indicated by assigned sequence identifier (claim 52).
Species election 3: One set of 6 complementarity determining regions (CDRs) (3 for the heavy chain and 3 for the light chain), each with an assigned sequence identifier (claim 51).
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an antibody that binds specifically to TIM3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weiss et al., J. Immunotherapy of Cancer, 5(Suppl 2):86 (Nov. 1, 2017) (PTO-892). Weiss et al. discloses a phase 1 study of TSR-022, an anti-TIM-3 monoclonal antibody, in patients with advanced solid tumors as both a monotherapy and in combination with PD-1 blockade.
In summary, Applicant is required to elect:
a single disclosed species of light chain, as identified by SEQ ID NO (Species election 1);
a single disclosed species of heavy chain, as identified by SEQ ID NO  (Species election 1);
a single disclosed species of light chain variable domain, as identified by SEQ ID NO (Species election 2);
a single disclosed species of heavy chain variable domain, as identified by SEQ ID NO (Species election 2);
a set of 6 complementarity determining regions (CDRs) (3 for the heavy chain and 3 for the light chain), each with an assigned sequence identifier and falling within the elected variable regions (Species election 3).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/G.F.N./
Examiner, Art Unit 1647

/SCARLETT Y GOON/QAS, Art Unit 1600